SHEPARD, J.
This is an appeal by Anchor Casualty Company, hereinafter called “Anchor,” from what Anchor, in its notice of appeal refers to as an order “denying plaintiff’s motion to vacate forfeiture and exonerate bond.” Apparently what counsel really intended to appeal from was the order dismissing Anchor’s petition for writ of review, and we have so treated the appeal.
May 18, 1960, the Municipal Court entered a summary judgment against Anchor on the bail bond described in the opinion People v. Walling, ante, p. 640 [16 Cal.Rptr. 70], filed this day. May 31, 1960, Anchor filed in the superior court its petition for a writ of review (Superior Court case No. 244367) of said summary judgment, alleging, with minor variations, most of the chronology of the court action recited in People v. Walling, supra; that the summary judgment is not appealable; that the Municipal Court lacked jurisdiction because of the applicability of the Soldiers’ and Sailors’ Civil Relief Act of 1940, as amended, title 50 App. U.S.C.A., and asking that said judgment be declared void. A demurrer to said petition was sustained, and judgment of dismissal was entered August 26, 1960. Plaintiff appeals therefrom.
*874Since the appeal in People v. Walling, supra, and the appeal in this ease involve essentially the same background of facts and substantially the same problems, they have been argued and considered as one ease by consent, because the validity of the municipal court judgment depends on the validity of the prior superior court orders. Only one brief was filed by each party covering both cases.
For the reasons set forth in People v. Walling, supra, the judgment is affirmed.
Griffin, P. J., and Coughlin, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied November 8, 1961. Sehauer, J., was of the opinion that the petition should be granted.